DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,
The spacer element of claim 2,
The second electrode of claims 4-6, 
The computer program & computer of claim 15.
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 2, 5 & 11 objected to because of the following informalities:  
Claim 1, line 8: “high voltage electrode” should read --the high voltage electrode--,
Claim 2, line 3: “body tissue” should read --a body tissue--,
Claim 5, lines 2-3: “electrically conducting” should read --an electrically conducting--,
Claim 11, lines 4-5: “connected electrically conductively” should read --in electrical communication--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 15, the claim recites “computer program which carries out all of the steps for performing the method for antimicrobial treatment according to claim 13 when the program runs on a computer.”, where it is only described in the Specification on pages 9-10 that the computer program can carry out all of the steps for performing the method for antimicrobial treatment according to claim 13 when the program runs on a computer but now how it carries out any of the steps of claim 13 or what the program consist of. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 recites the limitation "the performance" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-15 are also rejected by virtue of their dependency on claim 1. 
Regarding claim 3, the claim is claiming a device as the claimed invention but recited it as a product-by-process but it is unclear since it could be interpreted as a method of forming, as well (see MPEP § 2173.05(p), as clarity is needed. Applicant is reminded that if the device is being claimed then this is seen as a product by process and therefor it the same structure is found the process to obtain that structure is obsolete. See MPEP § 2113. For examination purposes, claim 3 will be examined as a product claim.
Claim 9 recites the limitation "the spacer element" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the electrically insulating element" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the thin-film process" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the thick-film process" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 12-14, the claims recite “a plasma” and it is unclear if this is the same as “a plasma” stated in claim 1, of which claims 12-14 all depend. For examination purposes, “a plasma” of claims 12-14 is the same plasma as stated in claim 1. 
Regarding claim 13, the claim recites “A method for antimicrobial treatment during the performance of operations in bodies, in which the device (11) for antimicrobial treatment according to claim 1 is introduced into the body and a plasma is produced by means of the device (11) at least in the region of the opening of the body, through which the device (11) for performing a minimally invasive operation is introduced into the body” where the claim is lacking proper structure and therefore the steps of the method are not clearly claimed. The claim is lacking a transitional phrase after the preamble such as “the method for ___ comprising…” or “the method of ___ further comprising…” so that the proceeding limitations (steps) are actively claimed. For examination purposes, the steps following the preamble (“A method for antimicrobial treatment during the performance of operations in bodies”) are going to be seen as if they were actively claimed: “comprising wherein the device (11) for antimicrobial treatment according to claim 1 is introduced into the body and a plasma is produced by means of the device (11) at least in the region of the opening of the body, through which the device (11) for performing a minimally invasive operation is introduced into the body”.
Claim 13 recites the limitation "the opening" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, the claim recites “A method for antimicrobial treatment during the performance of operations in bodies, not for antimicrobial treatment of human or animal tissue on the human or animal body, in which the device (11) for antimicrobial treatment according to claim 1 is introduced into the body and a plasma is produced by means of the device (11) at least in the region of the opening of the body, through which the device (11) for performing a minimally invasive operation is introduced into the body” where the claim is lacking proper structure and therefore the steps of the method are not clearly claimed. The claim is lacking a transitional phrase after the preamble such as “the method for ___ comprising…” or “the method of ___ further comprising…” so that the proceeding limitations (steps) are actively claimed. For examination purposes, the steps following the preamble (“A method for antimicrobial treatment during the performance of operations in bodies, not for antimicrobial treatment of human or animal tissue on the human or animal body,”) are going to be seen as if they were actively claimed: “comprising wherein the device (11) for antimicrobial treatment according to claim 1 is introduced into the body and a plasma is produced by means of the device (11) at least in the region of the opening of the body, through which the device (11) for performing a minimally invasive operation is introduced into the body”.
Claim 14 recites the limitation "the opening" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 12 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 12, the claim recites “the body which is to be treated at least in certain areas with a plasma, wherein at least one part of the body forms the second electrode” as an actively claimed bodily structure. 

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 15 does not claim a statutory category, it only claims a computer program, which is seen as software/signals instead of a non-transitory computer readable medium. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-7, & 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koo et al., (U.S. Pat. No. 9269544), herein referred to as “Koo”.
Regarding claim 1, Koo teaches a device (plasma device 12) for antimicrobial treatment (Title: for treatment of biofilms) during the performance of operations, in particular minimally invasive operations, in bodies (Col. 11, lines 39-40: The device 12 according to the present disclosure is suitable for biofilm removal in medical applications; where biofilms are an accumulation of bacteria on living tissue or biomedical implants), having a base body (plasma device 12; base body/outer housing does not have a separate reference number) for partial introduction into a body (Col. 11, lines 42-44: The device 12 according to the present disclosure is suitable for biofilm removal in medical applications; where medical applications may include internal surgical operations where a device is partially introduced), 
characterized in that the device (plasma device 12) furthermore comprises at least one plasma source (plasma effluent 32/plasma device 12; where the plasma effluent exits the plasma device 12) arranged in at least one portion of the base body (plasma device 12, see Fig. 1), wherein the plasma source (plasma effluent 32/plasma device 12) has at least one high-voltage electrode (inner electrode 122; Col. 12, lines 32-34: The loading power may be from about 0.01 W to about 10 KW, in embodiments from about 10 W to about 9 KW; where watts = volts x amps such that a high wattage is proportional to a high voltage and therefore the electrode is capable of performing as a high voltage electrode) which is at least partially covered and in particular completely covered with a dielectric (Col. 8, lines 43-44: electrode spacer 150 may be formed from a dielectric material; Col. 8, lines 33-36: The electrode spacer 150 may be disposed at any point between the inner and outer electrodes 122 and 123 to provide for a coaxial configuration between the inner and outer electrodes 122 and 123) which high-voltage electrode is set up to produce a plasma by means of dielectric barrier discharge when an electrical voltage is applied (Col. 3, lines 10-12: a power source coupled to the inner and outer electrodes and configured to ignite the ionizable media at the plasma device to form a plasma effluent; the coaxial configuration of inner electrode 122 and outer electrode 123 separated by dielectric spacer creates a structure capable of dielectric barrier discharge) and in conjunction with a second electrode (outer electrode 123).
Regarding claim 2, Koo teaches a spacer element (coolant chamber 200) for producing a distance (“L”) between the plasma source (plasma effluent 32/plasma device 12) and body tissue (workpiece “W”) is arranged in at least one portion of the base body (plasma device 12) on the side of the dielectric (spacer 150) facing away from the high-voltage electrode (inner electrode 122) (Col. 10, lines 61-62: the chamber 200 to be slidably disposed over the outer electrode 123).
Regarding claim 3, Koo teaches wherein the spacer element (coolant chamber 200) is manufactured from a structured insulating, in particular electrically insulating, material (Col. 51-55: The coolant chamber 200 may be formed from a variety of suitable dielectric materials, such as rubber, silicone rubber, polytetrafluoroethylene, polypropylene, polyethylene, fluoroethylpropylene, and combinations thereof; where the listed materials are electrically insulating).
Regarding claim 4, Koo teaches wherein the second electrode (outer electrode 123), wherein the second electrode is likewise arranged in a portion of the base body (see Fig. 2 where outer electrode 123 is coaxial with inner electrode 122).
Regarding claim 6, Koo teaches the second electrode (outer electrode 123) on the side of the dielectric (spacer 150) facing away from the high-voltage electrode (inner electrode 122) is arranged in at least one portion of the base body (plasma device 12) (see Fig. 2 where outer electrode 123 is coaxial with inner electrode 122 such that the outer electrode 123 is “facing away” from the inner electrode 122).
Regarding claim 7, Koo teaches a high-voltage-proof insulating layer is arranged between the base body and the high-voltage electrode (Col. 9, lines 20-29: the inner electrode 122 and outer electrode 123 may include a coating formed from an insulative material deposited as a film unto the inner conductor (e.g., atomic layer deposition) or as a dielectric sleeve or layer. The coating may cover the entire surface of the inner and outer electrodes 122 and 123; where this insulative coating is capable of being high-voltage-proof and is within the base body/plasma device 12).
Regarding claim 9, Koo teaches that the high-voltage electrode (inner electrode 122) and the dielectric (spacer 150) and, in particular, the spacer element, the second electrode (outer electrode 123) and/or the electrically insulating element (Col. 9, lines 20-29: the inner electrode 122 and outer electrode 123 may include a coating formed from an insulative material deposited as a film unto the inner conductor (e.g., atomic layer deposition) or as a dielectric sleeve or layer. The coating may cover the entire surface of the inner and outer electrodes 122 and 123) are furthermore arranged in at least one portion of the base body (plasma device 12) in layers around the entire cross-section of the base body (plasma device 12) (see Fig. 2 where outer electrode 123 is coaxial with inner electrode 122 and spacer 150/insulative film(s) are disposed therebetween).
Regarding claim 10, Koo teaches a method for manufacturing a device for antimicrobial treatment according to claim 1 (see rejection for claim 1 using Koo above), characterized in that the high-voltage electrode and the dielectric are applied to the surface of the base body (plasma device 12) using the thin-film process or using the thick-film process (Col. 9, lines 46-5: The inner and outer electrodes 122 and 123 may be formed from any suitable electrode substrate material (e.g., conductive metal or a semi-conductor) and the coating may be disposed thereon by various coating processes. The coating may be formed on the inner and outer electrodes 122 and 123 by exposure to an oxidizing environment, anodization, electrochemical processing, ion implantation, or deposition (e.g., sputtering, chemical vapor deposition, atomic layer deposition, etc.; Col. 9, lines 20-23: In embodiments, the inner electrode 122 and outer electrode 123 may include a coating formed from an insulative or semiconductive material deposited as a film unto the inner conductor (e.g., atomic layer deposition); where the deposited insulative layer is the dielectric and the listed techniques are thin-film techniques and are on an inner surface of the base body/plasma device 12).
Regarding claim 11, Koo teaches a system (plasma system 10) for antimicrobial treatment during the performance of operations in bodies, characterized in that the system comprises a device (11) for antimicrobial treatment according to claim 1 (see rejection for claim 1 using Koo above) as well as a voltage source (power source 14) which is or can be connected electrically conductively to the device (Col. 3, lines 10-12: a power source coupled to the inner and outer electrodes and configured to ignite the ionizable media at the plasma device 12 to form a plasma effluent).

Claims 1 & 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalghatgi et al. (U.S. Pub. No. 2016/0121134), herein referred to “Kalghatgi”. 
Regarding claim 1, Kalghatgi teaches a device (device 100) for antimicrobial treatment ([0003]: plasma may be useful for disinfection) during the performance of operations, in particular minimally invasive operations, in bodies ([0014]: all or part of the medical device may be flexible, for example a flexible endoscope … the medical device may be rigid, such as a typical laparoscope; where these devices are used for minimally invasive procedures), having a base body (distal end 104) for partial introduction into a body (where in minimally invasive procedures, the device may be partially inserted into the body), characterized in that the device (device 100) furthermore comprises at least one plasma source (plasma generation module 110) arranged in at least one portion of the base body (distal end 104), wherein the plasma source (plasma generation module 110) has at least one high-voltage electrode (high-voltage electrode 114) which is at least partially covered and in particular completely covered with a dielectric ([0017]: insulation around the high-voltage electrode 114 is the dielectric barrier material. Typical dielectric materials include, but are not limited to, glass, quartz, ceramics and polymers), which high-voltage electrode is set up to produce a plasma by means of dielectric barrier discharge when an electrical voltage is applied and in conjunction with a second electrode ([0018]: plasma exposure can be applied in a continuous mode or through the application of one or more electrical pulses that are capable to generate the dielectric barrier discharges; [0019]: When a high-voltage provided from a high-voltage source is applied to the electrode 114, plasma is produced by the plasma generation module 110 at the distal end of the module. In these embodiments the object to which the plasma is being applied, for example bodily tissue, is grounded and serves as a second electrode to complete the circuit).
Regarding claim 11, Kalghatgi teaches a system (system not numbered but entire system shown in Fig. 1) for antimicrobial treatment during the performance of operations in bodies, characterized in that the system comprises a device (device 100) for antimicrobial treatment according to claim 1 (see rejection for claim 1 with Kalghatgi) as well as a voltage source (high voltage source 118) which is or can be connected electrically conductively to the device (device 100; [0018]: The high-voltage electrode 114 is connected, or connectable to a high-voltage source 118).
Regarding claim 12, Kalghatgi teaches that the system comprises the body which is to be treated at least in certain areas with a plasma, wherein at least one part of the body forms the second electrode ([0019]: the object to which the plasma is being applied, for example bodily tissue, is grounded and serves as a second electrode to complete the circuit).

Claims 1 & 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sartor (U.S. Pat. No. 9532826), herein referred to as “Sartor”.
Regarding claim 1, Sartor teaches a device (applicator 100) for antimicrobial treatment during the performance of operations, in particular minimally invasive operations, in bodies (Abstract: a method for treating a sinus cavity… such treatment includes sterilization of bacterial colonies; where nasal cavity treatment is minimally invasive), having a base body (catheter shaft 102) for partial introduction into a body (where catheter is partially introduced to a body (i.e., a distal portion is inserted while a proximal portion remains external)), 
characterized in that the device (applicator 100) furthermore comprises at least one plasma source (plasma effluent 32/applicator 100; where plasma effluent exits the applicator 100) arranged in at least one portion of the base body (see Fig. 2), wherein the plasma source (plasma effluent 32) has at least one high-voltage electrode (electrode 108; the electrodes are capable of conveying a high voltage due to this disclosure's plasma being capable of ablation (Col. 8, lines 38-39: the plasma effluent 32 ablates and coagulates tissue via heat to stop bleeding)) which is at least partially covered and in particular completely covered with a dielectric (Col. 7, lines 12-14: The distal portion 106 is formed from a flexible biocompatible material such as polytetrafluoroethylene, polyurethane, polyimide, and the like; lines 22-24: the electrodes 108 and 110 may be formed as needle electrodes (e.g., pointed tip) and may be disposed within the distal portion 106; where the electrode 108 is covered by distal portion 106 and where the listed materials for distal portion 106 comprise dielectric materials), which high-voltage electrode is set up to produce a plasma by means of dielectric barrier discharge when an electrical voltage is applied and in conjunction with a second electrode (electrode 110) (Col. 2, lines 44-46: supply of electrical energy that ignites and sustains the plasma discharge is delivered through substantially conductive electrodes; Col. 7, lines 19-21: The electrodes 108 and 110 may be disposed over the distal portion 106 to provide for capacitive coupling; where capacitive coupling and the application of energy describes system capable of plasma formation via dielectric barrier discharge). 
Regarding claim 13, Sartor teaches a method for antimicrobial treatment during the performance of operations in bodies (Abstract: a method for treating a sinus cavity… such treatment includes sterilization of bacterial colonies), in which the device for antimicrobial treatment according to claim 1 (see rejection for claim 1 using Sartor) is introduced into the body and a plasma is produced by means of the device at least in the region of the opening of the body, through which the device for performing a minimally invasive operation is introduced into the body (Col. 7, lines 65-66: the applicator 100 inserted into the sinus cavity 200; Col. 8, lines 7-9: In step 302, the ionizable media along with precursors is supplied to the applicator 100 and is ignited therein to form the plasma effluent 32; see Figs. 4 & 5; where nasal cavity treatment is minimally invasive).
Regarding claim 14, Sartor teaches a method for antimicrobial treatment during the performance of operations in bodies (Abstract: a method for treating a sinus cavity… such treatment includes sterilization of bacterial colonies), not for antimicrobial treatment of human or animal tissue on the human or animal body (where the sinus cavity is in the body), in which the device for antimicrobial treatment according to claim 1 (see rejection for claim 1 using Sartor) is introduced into the body and a plasma is produced by means of the device at least in the region of the opening of the body, through which the device for performing a minimally invasive operation is introduced into the body (Col. 7, lines 65-66: the applicator 100 inserted into the sinus cavity 200; Col. 8, lines 7-9: In step 302, the ionizable media along with precursors is supplied to the applicator 100 and is ignited therein to form the plasma effluent 32; see Figs. 4 & 5; where nasal cavity treatment is minimally invasive). 
Regarding claim 15, Sartor teaches a computer program which carries out all of the steps for performing the method for antimicrobial treatment according to claim 13 when the program runs on a computer (Matching network 24, Col. 4, lines 13-21: choices of electrical excitation and plasma device hardware also determine how a given plasma system responds dynamically to the introduction of new ingredients to the host plasma gas or liquid media. The corresponding dynamic adjustment of the electrical drive, such as via dynamic match networks or adjustments to voltage, current, or excitation frequency may be used to maintain controlled power transfer from the electrical circuit to the plasma; where the dynamic adjustment is seen as a program and the device hardware is seen as a computer).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koo as applied to claim 1 above, and further in view of Stieber et al. (U.S. Pub. No. 2012/0271225), herein referred to as “Stieber”.
Regarding claim 5, Koo fails to disclose that the second electrode is manufactured from electrically conducting material, in particular a metallic fabric or a metal gauze.
However, Stieber discloses that the second electrode is manufactured from electrically conducting material, in particular a metallic fabric or a metal gauze ([0019]: 4 Grounded electrode: flexible and structured (such as metal gauze, structured metal foil, structured electrically conductive elastomer)). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the second electrode of Koo to the metal metallic fabric or metal gauze of Stieber for the purpose of creating an electrode system of flexible materials for generating a dielectric barrier surface discharge is provided, so that it can be conformed to curved surfaces (Stieber: [0011]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Koo as applied to claim 1 above, and further in view of Kalghatgi. 
Regarding claim 8, Koo fails to explicitly disclose wherein the device (plasma system 10) is an instrument for endoscopy, laparoscopy, or a part of a catheter, or a trocar or a canula.
However, Kalghatgi discloses wherein the device (medical device 100; [0014]: for application of direct dielectric barrier discharge (DBD) plasma) is an instrument for endoscopy, laparoscopy, or a part of a catheter, or a trocar or a canula ([0014]: all or part of the medical device may be flexible, for example a flexible endoscope … the medical device may be rigid, such as a typical laparoscope). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the device treatment area capability of Koo for the minimally invasive options of Kalghatgi for the purpose of enabling the device to directly apply dielectric barrier discharge plasma to tissue inside a body cavity (Kalghatgi: [0002]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Viol (US 20060084158): plasma DBD; Suslov (US 20090039790): plasma for antibacterial effect; Srb et al., (US 20150306411): plasma for antimicrobial effects; Jung et la. (US 9655224): plasma applicator with concentric electrodes for DBD. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571)272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794             

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794